DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are pending. 
Claims 1-20 are rejected, grounds follow.
THIS OFFICE ACTION IS FINAL, see additional information at the conclusion of this action.


Response to Arguments
Applicant's arguments filed 05 February 2021 have been fully considered but they are not persuasive. Regarding the 35 USC 103 rejection of claims 1-20 over Wooton (US Pg-Pub 2017/0153038) in view of BSR/ASHRAE addendum BA to ANSI/ASHRAE Standard 135-2012; Applicant argues several points: 1) that the object model described in e.g. [0083] of the instant application differs in several respects from the object model set forth in addendum BA, 2) that the ASHRAE addendum is not a “common object model” 3) that one of ordinary skill in the art would not look to the ASHRAE addendum to arrive at the modification of “automatically generating test logic based on a common data model tag for the device, the common data model tag . 

With respect to the first and second points (that the object model described in the specification differs from that set forth in ASHRAE addendum BA; and that the ASHRAE model is not a common data model) in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the exemplary embodiment of the specification) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, Examiner is interpreting “common data model” as its plain meaning: a data model which models a plurality of devices using common, (i.e. shared between the device models) structure(s). ASHRAE addendum BA describes a model that meets this criteria, it is a data model (described in the xml language), which models a plurality of devices using common structure(s) – the xml schema and the xml language tags therein, which are accordingly common data model tags. These tags further comprise at least one object type (examiner listed two: input/output points and equipment types, see rejection of claim 2, infra.). 

Examiner has reviewed the specification and does not see any indication that the description in e.g. paragraph [0083] should be interpreted as a special definition (the table excerpted is marked clearly as ‘for example’, and paragraph [0106] clearly 

Regarding the third and fourth points, (that one of ordinary skill would not look to the ASHRAE addendum to arrive at the limitation “automatically generating test logic based on a common data model tag for the device, the common data model tag comprising one or more object types” and that ASHRAE addendum BA allegedly fails to teach generating test logic at all) In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 

ASHRAE addendum BA is relied upon for its description of an industry standard common data model (the .xdd filetype) including common data model tags (the xml tags inside the file) which comprises one or more object types (e.g. equipment and input/output points, as articulated in the rejection, see Addendum BA Page 7), which is the feature which differs from the primary Wooton reference and the claimed invention. 



Accordingly, the rejection(s) of record are maintained.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wootton et al., US Pg-Pub 2017/0153038 (hereafter WOOTTON) in view of BSR/ASHRAE addendum BA to ANSI/ASHRAE Standard 135-2012 (ISSN 1041-2336; 2016).

Regarding Claim 1, WOOTTON teaches:
A control system (WOOTTON [0009] “the electrical and mechanical system” [0003] “Examples of a complex systems include electrical, mechanical, electro-mechanical, and HVAC systems.”) comprising: a device of building equipment (e.g. [0039] “Heater”) operable to alter a variable state or condition of a building (e.g. [0039] “generated temperature”) in response to a command; (e.g. [0039] “temperature control setting”) 
a controller ([0031] “FIG. 1 shows a testing platform 101” see also fig. 3, [0037] “Testing platform 300”)  in communication with the device ([0031] “coupled over a cloud network 105 to an electrical and mechanical system 150;” ) and operable to generate the command by executing an expected control sequence in response to one or more inputs; (WOOTTON [0039] “A component test is expected to affect an output, state, or both of a component in response to changes in the input to the component.”) 
and a system manager ([0037] “a scheduler 315”) configured to automatically verify ([0048] “after FSMs are generated, the scheduler dispatches the FSMs according to a scheduling algorithm that minimizes total execution time while maintaining system safety”) that the controller executes the expected control sequence by: automatically generating ([0047] “FSMs are automatically generated from criteria such as the Test enabler sets and the Test safety sets.) test logic ([0010] “wherein states of a finite-state machine correspond to a corresponding component test”) based on a [specification] for the device, ([0029] “a testing system in accordance with the invention includes (1) a language which allows specifying, for each component test, lists of prerequisites, composed using elementary prerequisites”; [0037] “an electrical and mechanical system descriptor file 320” [0038] “In different embodiments, the file 320 is pulled or inferred from business service management (BSM) data”) 
the test logic specifying an input condition and an expected system response, ([0039] “A component test is expected to affect an output, state, or both of a component in response to changes in the input to the component.” Examiner emphasis added.)
the expected system response comprising at least one of an expected value of the command generated by the controller, an expected state of the device, or an expected state or condition of the building; (WOOTTON [0039] “As a second example, a heater is tested by changing a temperature control setting through a range of values and using a thermostat to measure the generated temperature.” emphasis added by examiner)
adjusting one or more of the one or more inputs such that the input condition is satisfied; (i.e. [0039] “changing a temperature control setting through a range of values”)
and determining whether the expected system response occurs. ([0039] “The heater Component test is passed when the measured temperature corresponds to the control setting and fails if it does not.”)

WOOTTON differs from the claimed invention in that it does not clearly teach that the device specification is a common data model tag for the device, nor does it clearly teach the common data model tag comprising one or more object types, 

However, ASHRAE teaches a common data object model (xdd filetype, see page 3 “X.2 Xdd files”) which includes xml tag space (see e.g. example file page 4) for object type definitions (“definitions for object profiles and proprietary data structures” page 3), as well as a PICS definition. (“Machine-readable PICS declaration” page 3). Examiner notes for the record that PICS is a well-known acronym which stands for “protocol implementation conformance statement” which is at minimum an explanation of the interface (i.e. input/output) of the BACNet component. 

ASHRAE is analogous art because it is an industrial standard from the same field of endeavor as the claimed invention and the applied references of HVAC control systems, 

One of ordinary skill in the art could have been motivated to modify the teachings of WOOTON by incorporation of a common data model tag system such as that recommended by ASHRAE, thereby arriving at the claimed invention. 

One of ordinary skill in the art at the time the application was filed could have been motivated to make this modification because WOOTON suggests that tests be generated from a descriptor file (see WOOTON [0038] and [0056] “A descriptor file is parsed to determine the components and their physical interconnections. Component tests are determined for each component, and constraints are determined for, among other things, ensuring system safety during testing.”) and ASHRAE describes a species of descriptor files which were well-known at the time the application was filed. Examiner finds that one of ordinary skill in the art would have a reasonable expectation of success in combining the references because ASHRAE is an industrial standard applicable to HVAC systems for generating descriptor files. (see MPEP 2143.I.G) 

Regarding Claim 2, the combination of WOOTTON and ASHRAE teaches all of the limitations of parent claim 1,
ASHRAE further teaches:
wherein the common data model tag for the device specifies an equipment type of the device (see page 7 Node_Type = equipment; Tags=”variable-speed-drive”) and a plurality of points for that equipment type. (see Page 7 “<array name=”subordinate-node-types”>”)

One of ordinary skill in the art could have been motivated to modify the teachings of WOOTON by incorporation of a common data model tag system such as that recommended by ASHRAE, thereby arriving at the claimed invention. 

One of ordinary skill in the art at the time the application was filed could have been motivated to make this modification because WOOTON suggests that tests be generated from a descriptor file (see WOOTON [0038] and [0056] “A descriptor file is parsed to determine the components and their physical interconnections. Component tests are determined for each component, and constraints are determined for, among other things, ensuring system safety during testing.”) and ASHRAE describes a species of descriptor files which were well-known at the time the application was filed. Examiner finds that one of ordinary skill in the art would have a reasonable expectation of success in combining the references because ASHRAE is an industrial standard applicable to HVAC systems for generating descriptor files. (see MPEP 2143.I.G) 

Regarding Claim 3, the combination of WOOTTON and ASHRAE teach all of the limitations of parent claim 1, above;
ASHRAE further teaches:
wherein the common data model tag for the device specifies, for each of the plurality of points, whether the point is an input point or an output point. (see Page 9, Subordinate list = {(analog-input,5)…(analog-value,12)}, … “analog input object” “tags = point”; etc.)

One of ordinary skill in the art could have been motivated to modify the teachings of WOOTON by incorporation of a common data model tag system such as that recommended by ASHRAE, thereby arriving at the claimed invention. 

One of ordinary skill in the art at the time the application was filed could have been motivated to make this modification because WOOTON suggests that tests be generated from a descriptor file (see WOOTON [0038] and [0056] “A descriptor file is parsed to determine the components and their physical interconnections. Component tests are determined for each component, and constraints are determined for, among other things, ensuring system safety during testing.”) and ASHRAE describes a species of descriptor files which were well-known at the time the application was filed. Examiner finds that one of ordinary skill in the art would have a reasonable expectation of success in combining the references because ASHRAE is an industrial standard applicable to HVAC systems for generating descriptor files. (see MPEP 2143.I.G) 


Regarding Claim 4, the combination of WOOTTON and ASHRAE teaches all of the limitations of parent claim 1, 
ASHRAE further teaches:
wherein the common data model tag for the device specifies the expected control sequence. (Page 3 “machine-readable PICS declaration for a device”; see Page 5, control sequence information such as escalating warning levels can be included in the common data model. (“sequence name=”safety limits”))

(See also WOOTTON [0043] discussing how the data used to generate the FSMs includes expected control sequences for the devices.)

One of ordinary skill in the art could have been motivated to modify the teachings of WOOTON by incorporation of a common data model tag system such as that recommended by ASHRAE, thereby arriving at the claimed invention. 

One of ordinary skill in the art at the time the application was filed could have been motivated to make this modification because WOOTON suggests that tests be generated from a descriptor file (see WOOTON [0038] and [0056] “A descriptor file is parsed to determine the components and their physical interconnections. Component tests are determined for each component, and constraints are determined for, among other things, ensuring system safety during testing.”) and ASHRAE describes a species of descriptor files which were well-known at the time the application was filed. Examiner finds that one of ordinary skill in the art would have a reasonable expectation of success in combining the references because ASHRAE is an industrial standard applicable to HVAC systems for generating descriptor files. (see MPEP 2143.I.G) 


Regarding Claim 5, the combination of WOOTTON and ASHRAE teach all of the limitations of parent claim 1,
WOOTTON further teaches:
wherein the test logic further specifies a wait time, (WOOTTON [0044] “If in Test state 505, Component Test 1 is paused (e.g., by a constraint changing, requiring that component wait until the completion of an event),”)
and the system manager is further configured to automatically verify that the controller executes the expected control sequence by waiting for the wait time (at least fig. 4A, T1, T2 for VAVC-1) between adjusting one or more of the inputs (at least damper position of VAVC-1, see [0040]) such that the input condition is satisfied and determining whether the expected system response occurs. (see fig. 4A/4B using the VAV box example, and e.g. [0041] Next, at Time T4, all the criteria in the Safety set have been met. At this time, Component Test 3 is run on VAVC-3.” showing that test sequences may be verified including safety wait times.)
 

Claim 6, the combination of WOOTTON and ASHRAE teaches all of the limitations of parent claim 1,
WOOTTON further teaches:
wherein the inputs comprise a zone temperature setpoint (WOOTTON [0039] “a temperature control setting”) and a zone temperature, ([0039] “thermostat to measure the generated temperature”)
and wherein adjusting one or more of the one or more inputs such that the input condition is satisfied comprises setting the zone temperature setpoint higher than the zone temperature. ([0039] “a heater is tested by changing a temperature control setting through a range of values and using a thermostat to measure the generated temperature” examiner emphasis added.)

Regarding Claim 7, the combination of WOOTTON and ASHRAE teaches all of the limitations of parent claim 1,
WOOTTON further teaches:
wherein automatically generating the test logic comprises applying a common test logic to the common data model tag. ([0047] “For example, in one embodiment, the testing platform is programmed using an object-oriented programming language. In these embodiments, FSMs are instantiated from easily configurable templates.”)



Claim 8, the combination of WOOTTON and ASHRAE teaches all of the limitations of parent claim 1,
WOOTTON further teaches:
the system manager further configured to generate a report indicating whether the expected system response occurs (WOOTTON see fig. 6, 650 “Generate test results” and [0048] “step 650, in which a test results report is generated”) and provide the report to a user device. ([0030] “In operation, the results of the tests are able to be used to generate reports, dispatch maintenance crews” examiner emphasis added.)

Regarding Claim 9, WOOTTON teaches:
A method (WOOTTON e.g. fig. 6) for verifying control sequences for building equipment, (e.g. [0039] “Heater”) the method comprising: operating a device of building equipment ([0039] “Heater”) to alter a variable state or condition of a building (e.g. [0039] “generated temperature”) in response to a command; (e.g. [0039] “temperature control setting”)  
generating, by a controller ([0031] “FIG. 1 shows a testing platform 101” see also fig. 3, [0037] “Testing platform 300”)   in communication with the device, ([0031] “coupled over a cloud network 105 to an electrical and mechanical system 150;” ) the command by executing an expected control sequence in response to one or more inputs; (WOOTTON [0039] “A component test is expected to affect an output, state, or both of a component in response to changes in the input to the component.”)
and automatically verifying ([0048] “after FSMs are generated, the scheduler dispatches the FSMs according to a scheduling algorithm that minimizes total execution time while maintaining system safety” )  that the controller executes the expected control sequence by: automatically generating ([0047] “FSMs are automatically generated from criteria such as the Test enabler sets and the Test safety sets.) test logic ([0010] “wherein states of a finite-state machine correspond to a corresponding component test”) based on a [specification] for the device, ([0029] “a testing system in accordance with the invention includes (1) a language which allows specifying, for each component test, lists of prerequisites, composed using elementary prerequisites”; [0037] “an electrical and mechanical system descriptor file 320” [0038] “In different embodiments, the file 320 is pulled or inferred from business service management (BSM) data”) 
the test logic specifying an input condition and an expected system response, ([0039] “A component test is expected to affect an output, state, or both of a component in response to changes in the input to the component.” Examiner emphasis added.)
the expected system response comprising at least one of an expected value of the command generated by the controller, an expected state of the device, or an expected state or condition of the building; (WOOTTON [0039] “As a second example, a heater is tested by changing a temperature control setting through a range of values and using a thermostat to measure the generated temperature.” emphasis added by examiner)
adjusting one or more of the one or more inputs such that the input condition is satisfied; (i.e. [0039] “changing a temperature control setting through a range of values”)
and determining whether the expected system response occurs. ([0039] “The heater Component test is passed when the measured temperature corresponds to the control setting and fails if it does not.”)

WOOTTON differs from the claimed invention in that it does not clearly teach that the device specification is a common data model tag for the device, nor does it clearly teach the common data model tag comprising one or more object types, 

However, ASHRAE teaches a common data object model (xdd filetype, see page 3 “X.2 Xdd files”) which includes xml tag space (see e.g. example file page 4) for object type definitions (“definitions for object profiles and proprietary data structures” page 3), as well as a PICS definition. (“Machine-readable PICS declaration” page 3). Examiner notes for the record that PICS is a well-known acronym which stands for “protocol implementation conformance statement” which is at minimum an explanation of the interface (i.e. input/output) of the BACNet component. 

ASHRAE is analogous art because it is an industrial standard from the same field of endeavor as the claimed invention and the applied references of HVAC control systems, and is also representative of the background knowledge one of ordinary skill in the art would have had at the time the application was filed.

One of ordinary skill in the art could have been motivated to modify the teachings of WOOTON by incorporation of a common data model tag system such as that recommended by ASHRAE, thereby arriving at the claimed invention. 

One of ordinary skill in the art at the time the application was filed could have been motivated to make this modification because WOOTON suggests that tests be generated from a descriptor file (see WOOTON [0038] and [0056] “A descriptor file is parsed to determine the components and their physical interconnections. Component tests are determined for each component, and constraints are determined for, among other things, ensuring system safety during testing.”) and ASHRAE describes a species of descriptor files which were well-known at the time the application was filed. Examiner finds that one of ordinary skill in the art would have a reasonable expectation of success in combining the references because ASHRAE is an industrial standard applicable to HVAC systems for generating descriptor files. (see MPEP 2143.I.G) 

Regarding Claim 10, the combination of WOOTTON and ASHRAE teaches all of the limitations of parent claim 9,
ASHRAE further teaches:
wherein the common data model tag for the device specifies an equipment type of the device (see page 7 Node_Type = equipment; Tags=”variable-speed-drive”) and a plurality of points for that equipment type. (see Page 7 “<array name=”subordinate-node-types”>”)


One of ordinary skill in the art at the time the application was filed could have been motivated to make this modification because WOOTON suggests that tests be generated from a descriptor file (see WOOTON [0038] and [0056] “A descriptor file is parsed to determine the components and their physical interconnections. Component tests are determined for each component, and constraints are determined for, among other things, ensuring system safety during testing.”) and ASHRAE describes a species of descriptor files which were well-known at the time the application was filed. Examiner finds that one of ordinary skill in the art would have a reasonable expectation of success in combining the references because ASHRAE is an industrial standard applicable to HVAC systems for generating descriptor files. (see MPEP 2143.I.G) 

Regarding Claim 11, the combination of WOOTTON and ASHRAE teaches all of the limitations of parent claim 10,
ASHRAE further teaches:
wherein the common data model tag for the device specifies, for each of the plurality of points, whether the point is an input point or an output point. (see Page 9, Subordinate list = {(analog-input,5)…(analog-value,12)}, … “analog input object” “tags = point”; etc.)



One of ordinary skill in the art at the time the application was filed could have been motivated to make this modification because WOOTON suggests that tests be generated from a descriptor file (see WOOTON [0038] and [0056] “A descriptor file is parsed to determine the components and their physical interconnections. Component tests are determined for each component, and constraints are determined for, among other things, ensuring system safety during testing.”) and ASHRAE describes a species of descriptor files which were well-known at the time the application was filed. Examiner finds that one of ordinary skill in the art would have a reasonable expectation of success in combining the references because ASHRAE is an industrial standard applicable to HVAC systems for generating descriptor files. (see MPEP 2143.I.G) 

Regarding Claim 12, the combination of WOOTTON and ASHRAE teaches all of the limitations of parent claim 9,
ASHRAE further teaches:
wherein the common data model tag for the device specifies the expected control sequence. (Page 3 “machine-readable PICS declaration for a device”; see Page 5, control sequence information such as escalating warning levels can be included in the common data model. (“sequence name=”safety limits”))



One of ordinary skill in the art could have been motivated to modify the teachings of WOOTON by incorporation of a common data model tag system such as that recommended by ASHRAE, thereby arriving at the claimed invention. 

One of ordinary skill in the art at the time the application was filed could have been motivated to make this modification because WOOTON suggests that tests be generated from a descriptor file (see WOOTON [0038] and [0056] “A descriptor file is parsed to determine the components and their physical interconnections. Component tests are determined for each component, and constraints are determined for, among other things, ensuring system safety during testing.”) and ASHRAE describes a species of descriptor files which were well-known at the time the application was filed. Examiner finds that one of ordinary skill in the art would have a reasonable expectation of success in combining the references because ASHRAE is an industrial standard applicable to HVAC systems for generating descriptor files. (see MPEP 2143.I.G) 

Regarding Claim 13, the combination of WOOTTON and ASHRAE teach all of the limitations of parent claim 9,
WOOTTON further teaches:
wherein the test logic further specifies a wait time, (WOOTTON [0044] “If in Test state 505, Component Test 1 is paused (e.g., by a constraint changing, requiring that component wait until the completion of an event),”)
and the system manager is further configured to automatically verify that the controller executes the expected control sequence by waiting for the wait time (at least fig. 4A, T1, T2 for VAVC-1) between adjusting one or more of the inputs (at least damper position of VAVC-1, see [0040]) such that the input condition is satisfied and determining whether the expected system response occurs. (see fig. 4A/4B using the VAV box example, and e.g. [0041] Next, at Time T4, all the criteria in the Safety set have been met. At this time, Component Test 3 is run on VAVC-3.” showing that test sequences may be verified including safety wait times.)

Regarding Claim 14, the combination of WOOTTON and ASHRAE teaches all of the limitations of parent claim 9,
WOOTTON further teaches:
wherein the inputs comprise a zone temperature setpoint (WOOTTON [0039] “a temperature control setting”) and a zone temperature, ([0039] “thermostat to measure the generated temperature”)
and wherein adjusting one or more of the one or more inputs such that the input condition is satisfied comprises setting the zone temperature setpoint higher than the zone temperature. ([0039] “a heater is tested by changing a temperature control setting through a range of values and using a thermostat to measure the generated temperature” examiner emphasis added.)

Regarding Claim 15, the combination of WOOTTON and ASHRAE teaches all of the limitations of parent claim 9,
WOOTTON further teaches:
wherein automatically generating the test logic comprises applying a common test logic to the common data model tag. ([0047] “For example, in one embodiment, the testing platform is programmed using an object-oriented programming language. In these embodiments, FSMs are instantiated from easily configurable templates.”)

Regarding Claim 16, the combination of WOOTTON and ASHRAE teaches all of the limitations of parent claim 9,
WOOTTON further teaches:
further comprising generating a report indicating whether the expected system response occurs (WOOTTON see fig. 6, 650 “Generate test results” and [0048] “step 650, in which a test results report is generated”) and provide the report to a user device. ([0030] “In operation, the results of the tests are able to be used to generate reports, dispatch maintenance crews” examiner emphasis added.)


Claim 17, WOOTTON teaches:
A method (WOOTTON, e.g. fig. 6) for verifying control sequences for building equipment, (e.g. [0039] VAV box) the method comprising: operating a plurality of devices of building equipment ([0041] “VAV boxes VAVC-1, VAVC-2, and VAVC-3”)  to alter variable states or conditions of a building (for example Airflow, see [0039] “a VAV Airflow Sensor Test (AFS test) measures the response of a VAV box's airflow sensor”) in response to commands ([0039] “Damper Position”) from one or more controllers, ([0031] “FIG. 1 shows a testing platform 101” see also fig. 3, [0037] “Testing platform 300”)    
the one or more controllers configured to execute expected control sequences to generate the commands in response to inputs; (WOOTTON [0039] “A component test is expected to affect an output, state, or both of a component in response to changes in the input to the component.”)
and automatically verifying ([0048] “after FSMs are generated, the scheduler dispatches the FSMs according to a scheduling algorithm that minimizes total execution time while maintaining system safety” )  that the controllers execute the expected control sequences by, for each of the expected control sequences: ([0043] “An FSM is assigned to each device.” [0045] “In accordance with the principles of the invention, other FSMs are generated, tailored to specific components, operating requirements, and specifications”) automatically generating ([0047] “FSMs are automatically generated from criteria such as the Test enabler sets and the Test safety sets.) test logic ([0010] “wherein states of a finite-state machine correspond to a corresponding component test”) based on a [specification] for the device, ([0029] “a testing system in accordance with the invention includes (1) a language which allows specifying, for each component test, lists of prerequisites, composed using elementary prerequisites”; [0037] “an electrical and mechanical system descriptor file 320” [0038] “In different embodiments, the file 320 is pulled or inferred from business service management (BSM) data”)
that corresponds to the expected control sequence, ([0043] “An FSM is assigned to each device. For a device, the FSM has states corresponding to a sequence of actions to be performed on the device.”)
the test logic specifying an input condition and an expected system response; ([0039] “A component test is expected to affect an output, state, or both of a component in response to changes in the input to the component.” Examiner emphasis added.)
adjusting one or more inputs such that the input condition is satisfied; (i.e. [0039] “in response to the movement of its damper position through a set of sequence of positions” examiner emphasis added.)
and determining whether the expected system response occurs, ([0039] “The AFS test passes when the airflow increases along the opening on the damper and fails when no increase is measured.”) 
the expected system response comprising at least one of an expected value of the command generated by the controller, an expected state of the device, or an expected state or condition of the building. ([0039] “a VAV Airflow Sensor Test (AFS test) measures the response of a VAV box's airflow sensor in response to the movement of its damper position through a set of sequence of positions. The AFS test passes when the airflow increases along the opening on the damper and fails when no increase is measured.”)

WOOTTON differs from the claimed invention in that it does not clearly teach that the device specification is a common data model tag for the device, nor does it clearly teach the common data model tag comprising one or more object types, 

However, ASHRAE teaches a common data object model (xdd filetype, see page 3 “X.2 Xdd files”) which includes xml tag space (see e.g. example file page 4) for object type definitions (“definitions for object profiles and proprietary data structures” page 3), as well as a PICS definition. (“Machine-readable PICS declaration” page 3). Examiner notes for the record that PICS is a well-known acronym which stands for “protocol implementation conformance statement” which is at minimum an explanation of the interface (i.e. input/output) of the BACNet component. 

ASHRAE is analogous art because it is an industrial standard from the same field of endeavor as the claimed invention and the applied references of HVAC control systems, and is also representative of the background knowledge one of ordinary skill in the art would have had at the time the application was filed.



One of ordinary skill in the art at the time the application was filed could have been motivated to make this modification because WOOTON suggests that tests be generated from a descriptor file (see WOOTON [0038] and [0056] “A descriptor file is parsed to determine the components and their physical interconnections. Component tests are determined for each component, and constraints are determined for, among other things, ensuring system safety during testing.”) and ASHRAE describes a species of descriptor files which were well-known at the time the application was filed. Examiner finds that one of ordinary skill in the art would have a reasonable expectation of success in combining the references because ASHRAE is an industrial standard applicable to HVAC systems for generating descriptor files. (see MPEP 2143.I.G) 


Regarding Claim 18, the combination of WOOTTON and ASHRAE teaches all of the limitations of parent claim 17,
WOOTTON further teaches: 
further comprising generating a report that includes, for each control sequences, an indication whether the expected system response occurs (WOOTTON see fig. 6, 650 “Generate test results” and [0048] “step 650, in which a test results report is generated”) and provide the report to a user device. ([0030] “In operation, the results of the tests are able to be used to generate reports, dispatch maintenance crews” examiner emphasis added.)

Regarding Claim 19, the combination of WOOTTON and ASHRAE teaches all of the limitations of parent claim 17,
ASHRAE further teaches:
wherein the common data model tag for each device specifies an equipment type of the device, (see page 7 Node_Type = equipment; Tags=”variable-speed-drive”) a plurality of points for that equipment type. (see Page 7 “<array name=”subordinate-node-types”>”) and an indication, for each of the plurality of points, whether the point is an input point or an output point. (see Page 9, Subordinate list = {(analog-input,5)…(analog-value,12)}, … “analog input object” “tags = point”; etc.)

One of ordinary skill in the art could have been motivated to modify the teachings of WOOTON by incorporation of a common data model tag system such as that recommended by ASHRAE, thereby arriving at the claimed invention. 

One of ordinary skill in the art at the time the application was filed could have been motivated to make this modification because WOOTON suggests that tests be generated from a descriptor file (see WOOTON [0038] and [0056] “A descriptor file is parsed to determine the components and their physical interconnections. Component tests are determined for each component, and constraints are determined for, among other things, ensuring system safety during testing.”) and ASHRAE describes a species of descriptor files which were well-known at the time the application was filed. Examiner finds that one of ordinary skill in the art would have a reasonable expectation of success in combining the references because ASHRAE is an industrial standard applicable to HVAC systems for generating descriptor files. (see MPEP 2143.I.G) 

Regarding Claim 20, the combination of WOOTTON and ASHRAE teaches all of the limitations of parent claim 17,
WOOTTON further teaches:
wherein automatically generating the test logic comprises applying a common test logic to the common data model tag. ([0047] “For example, in one embodiment, the testing platform is programmed using an object-oriented programming language. In these embodiments, FSMs are instantiated from easily configurable templates.”)



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SANDERS whose telephone number is (571)272-5591.  The examiner can normally be reached on Generally Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.T.S./Examiner, Art Unit 2119   

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119